Press Release Source: Gamma Pharmaceuticals Inc. Gamma Pharmaceuticals Inc, is Awarded a US Government Grant for China Marketing Program Monday May 19, 8:00 am ET LAS VEGAS(BUSINESS WIRE)Gamma Pharmaceuticals Inc. (OTCBB:GMPM - News) announced that the Western United States Agricultural Trade Association (“WUSATA”) has approved Gamma Pharmaceuticals Inc for up to $300,000 in annual reimbursement for eligible marketing and promotional activities in China. The WUSATA Branded Program is a marketing expense reimbursement program that supports the promotion of brand name local (USA) products in foreign markets. The program is made possible through funding from the USDA's Foreign Agricultural Service (FAS). On May 15, 2008, Gamma announced the commencement of its China export program with an initial shipment of 8-tons of products featuring Gamma’s Gel Delivery Technology®. The products shipped include Gamma’s Brilliant Choice®
